UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2096



PATINA VARNEY, for Tonya M. Varney,

                                            Plaintiff - Appellant,

          versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Bluefield. Mary S. Feinberg, Magistrate
Judge. (CA-95-477)


Submitted:   May 15, 1997                   Decided:   May 28, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Patina Varney, Appellant Pro Se. Charlotte Jefferson Hardnett,
Margaret J. Krecke, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania; Stephen Michael Horn, Assistant United States Attor-
ney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patina Varney appeals the district court's order affirming the

Commissioner's denial of children's Supplemental Security Income

benefits. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Varney v. Chater, No. CA-95-477
(S.D.W. Va. July 24, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2